Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-17-00115-CR

                                 Albert DOMINGUEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016CRN000387D2
                      Honorable Monica Z. Notzon, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 13, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice